Citation Nr: 0722030	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  06-09 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for arthritis of the 
hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1969 to October 1970.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2005 rating decision by the Cleveland, Ohio Department of 
Veterans Affairs (VA) Regional Office (RO).  In September 
2006, a Travel Board hearing was held before the undersigned.  
A transcript of that hearing is of record.

The issue of entitlement to service connection for arthritis 
of the hands is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.


FINDINGS OF FACT

1.  A bilateral hearing loss disability was noted by puretone 
threshold testing on induction examination; there is no 
competent evidence that such disability increased in severity 
during service.

2.  The preponderance of the evidence is against a finding 
that the veteran's current hearing loss disability is related 
to his service or to any noise trauma therein.

3.  Tinnitus was not manifested in service; there is no 
competent evidence that the veteran now has such disability.




CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1153, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 
3.385 (2006).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.   38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via a May 2005 letter, the veteran was advised of the 
evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  The letter advised the veteran that he should submit 
any medical evidence pertinent to his claims.  VCAA notice 
was provided prior to the initial adjudication.  

While the veteran did not receive timely notice regarding the 
rating of hearing loss or tinnitus and effective dates of 
awards (Dingess v. Nicholson, 19 Vet. App. 473 (2006)), the 
decision below denies (and does not grant) service 
connection; neither the rating of a disability nor the 
effective date of an award is a matter for consideration.  
The veteran is not prejudiced by any notice timing defect.

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records and, to the extent 
possible, records of pertinent medical treatment.  The 
veteran has not identified any outstanding medical evidence.  
VA has met its assistance obligations.  The veteran is not 
prejudiced by the Board's proceeding with appellate review.  

II.  Factual Background

The veteran's service records show that he was a crane shovel 
operator.  They include a February 1969 enlistment 
examination report showing that audiometry revealed that pure 
tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
X
40
LEFT
0
0
15
X
45

The veteran did not complain of hearing loss at the time; 
however, he was placed on profile for hearing.  The defects 
noted on audiometry were considered not disqualifying.  A 
December 1969 record reveals that the veteran was seen and 
treated for blood in his right ear which was noted to be from 
an external source.  No follow-up was reported.  On service 
separation examination, the veteran did not complain of 
hearing loss or tinnitus.  Whispered voice hearing was 15/15 
bilaterally.

In May 2005, the veteran submitted a claim seeking service 
connection for hearing loss alleged to be due to exposure to 
extreme jackhammer noise and artillery fire noise in the 
military.  He stated that his hearing loss began in February 
1970.  He stated that he was treated in April 1989.  In a 
June 2005 statement, he related that he worked with a 
jackhammer six days a week for several months and was not 
offered ear plugs or other noise reducing apparatus.  He 
reported "hearing loss and ringing" to his sergeant, but 
was told it was temporary and that his hearing would be fine.

An October 2005 letter from M.J.M. of Inearset Hearing 
Instruments, Inc. states that the veteran was fitted for a 
right ear hearing aid in 1989.  Although the veteran's 
records were no longer available, examination of the hearing 
aid revealed a mild to moderate gain, high frequency class 
"A" circuit, which was commonly fit at that time to 
individuals exhibiting a noise-induced type hearing deficit.

In his March 2006 VA Form 9, the veteran asserted that his 
hearing loss resulted from his extensive work with a 
jackhammer in service.  He also described an occasion when he 
was sent to a remote area in Vietnam where he assisted in 
detonating C4 explosives from a close range.  He stated that 
for security purposes, they were camped about 100 yards in 
front of a battery of 175mm artillery guns which fired 24 
hours a day.  (He attached literature from the League for the 
Hard of Hearing).

In a July 2006 statement, the veteran stated that he should 
be granted service connection for hearing loss based on 
aggravation because he was seen for an ear infection in 
December 1969.

In an August 2006 statement, J.F.D. related that he had been 
a military policeman, and that his duties included security 
on the highway the veteran was working on in Vietnam.  He 
recalled that on several occasions he saw the veteran working 
on the side of the highway using an air compressor powered 
jackhammer.  He said when he would try to have a conversation 
with him (the veteran would stop the jackhammer and another 
soldier would take over), the veteran could barely hear him 
speaking.  He stated that at no time did he ever see the 
veteran or any of his fellow combat engineers using noise 
protection.

At the September 2006 hearing, the veteran testified, in 
essence, that he believed his hearing loss was related to 
noise exposure in service.  He operated a jackhammer probably 
four or five days out of the week and was not provided ear 
protection.  He told his Staff Sergeant that he could not 
hear and that he had ringing in his ears.

III.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§ 3.303.

Certain chronic diseases, to include sensorineural hearing 
loss (as organic disease of the nervous system) may be 
service connected on a presumptive basis if they become 
manifest to a compensable degree during a specified period of 
time after a veteran's discharge from active duty (one year 
for organic disease of the nervous system).  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC list 
are less than 94 percent.  38 C.F.R. § 3.385.

A pre-existing injury or disease is considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disability.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  

For compensation purposes, the term "aggravation" has 
specific meaning, based on the controlling statute and 
regulation and judicial interpretation of the relevant law. A 
pre-existing disease or injury will be presumed to have been 
aggravated by service if the evidence shows that the 
underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. 
§ 3.306(a). 

A threshold question that must be addressed with any claim 
seeking service connection is whether the veteran actually 
has the disability for which service connection is sought.  
In the absence of proof of a present disability, there is no 
valid claim [of service connection].  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). 

Bilateral hearing loss

It is not in dispute that the veteran has a bilateral hearing 
loss disability.  However, service entrance audiometry 
revealed elevated puretone thresholds of 40 decibels at 4000 
hertz in the right ear and of 45 decibels at 4000 hertz in 
the left ear (and the veteran was placed on a hearing 
profile).  Under 38 C.F.R. § 3.385, such thresholds reflect a 
bilateral hearing loss disability.  Consequently, the record 
shows that a bilateral hearing loss disability was noted on 
service entrance, and whether such disability was incurred 
(or under 38 U.S.C.A. § 1112 may be presumed to have been 
incurred) in service is not for consideration.  

The analysis of this claim turns to the question of whether 
the pre-existing hearing loss was aggravated by service.  To 
establish aggravation is must be shown that the disability 
increased in severity during service.  There is no competent 
evidence that this occurred.  The veteran was not seen for 
hearing loss complaints in service, and on service separation 
examination whispered voice hearing was 15/15, bilaterally.   
By the veteran's own account, he was not evaluated for 
hearing loss postservice until 1989.  Such a lengthy period 
of time between service and the earliest postservice clinical 
documentation of the disability for which service connection 
is sought (19 years) is, of itself, a factor for 
consideration against a finding that the veteran's hearing 
loss disability was aggravated by service.  See Maxson v. 
Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000).  Furthermore, 
there is no competent (medical) evidence showing or 
suggesting that the veteran's hearing loss was aggravated by 
his service.  The veteran and J.F.D are laypersons.  
Consequently, their opinions to the effect that his hearing 
loss disability is related to noise trauma in service are not 
competent evidence.  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Notably, it is not in dispute that the veteran was exposed to 
acoustic trauma in service.  What he must still show to 
establish service connection for his hearing loss disability 
is that the recognized noise exposure caused a worsening of 
his hearing loss.  The objective evidence of record provides 
no support for such a finding.

Tinnitus

The record contains no competent evidence showing that the 
veteran has tinnitus.  Tinnitus was not reported in service, 
and has not been clinically noted in any postservice medical 
(examination) report of record.  The veteran was specifically 
advised that to establish service connection for a claimed 
disability, as a threshold requirement he must show he 
actually has such disability.  He has not submitted any 
competent (medical) evidence that he currently has tinnitus, 
nor has he identified any treatment provider who might 
substantiate that he has any such disability.  Thus, the 
initial threshold requirement necessary to substantiate his 
claim of service connection for tinnitus is not met.  Hence, 
the claim must be denied.  
ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The record reflects that the veteran has degenerative changes 
in his hands.  In an October 2005 letter Dr. J.D.B., II, 
notes that the veteran has arthritis of his hands and opines 
that such disability was aggravated by his heavy use of a 
jackhammer in service.  While this opinion does not provide 
further rationale, it does specifically indicate that the 
hand arthritis is related to the veteran's military service.  

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims issued a decision in the case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), that addresses the 
requirements of 38 C.F.R. § 3.159(c)(4).  This regulation 
provides that an examination or opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an event, injury or disease in service; (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service, but (D) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 
38 C.F.R. § 3.159(c)(4).  The Court held that the third prong 
of 38 C.F.R. § 3.159(c)(4) is a "low threshold" standard and 
stated that the types of evidence that would "indicate" that 
a current disability "may be associated" with service 
included, but was not limited to, "medical evidence that 
suggests a nexus but is too equivocal or lacking specificity 
to support a decision on the merits."  As noted, the evidence 
shows the veteran has bilateral arthritis of the hands.  
There is also competent evidence that indicates that military 
activities, such as operating a jackhammer, may have caused 
his injuries to his hands. Hence, based on the evidence of 
record and the "low threshold" standard of 38 C.F.R. 
§ 3.159(c)(4).a VA examination is warranted 
Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the veteran 
to be afforded a VA examination by an 
orthopedist to determine the nature and 
likely etiology of his bilateral hand 
disability, and specifically whether the 
medical record presents a basis for 
finding that it is at least as likely as 
not (a 50 % or better probability) that 
such disability was incurred in, or 
aggravated by, the veteran's service.  The 
veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination and the examiner must explain 
the rationale for the opinion given.

2.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


